DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 recites the limitation "the buried insulating film".  There is insufficient antecedent basis for this limitation in the claim. In the interest of compact prosecution, the examiner provisionally interprets claim 7 to not require a buried insulating film.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kato (US 2005/0078420).
[claim 1] A protection circuit (fig. 4) comprising: a protection transistor (181, fig. 4, [0085], which comprises a PMOS and thus a PNP diffusion configuration from the source to the drain) in which a first diffusion layer (diffusion for 185, fig. 4,[0085]) is connected to a terminal of a protected circuit (121/129, fig. 4, [0080]), a second diffusion (diffusion for 183, fig. 4, [0085]) layer is connected to a ground level (125, fig. 4, [0079]), and a gate (187, fig. 4, [0085]) and a well (189, fig. 4, [0085]) are connected to power supply lines (e.g. through distinct lines connecting to 187 and 189 in fig. 4 to the power supply terminal 123, fig. 4, [0079]).
 [claim 3] The protection circuit according to claim 1, wherein the protection transistor is a PMOS transistor [0085], and the power supply lines connected to the gate and the well are different from each other (e.g. power supply lines to the gate 187 and well 189 are distinct while the come from a common power supply terminal 123 in fig. 4).
[claim 4] The protection circuit according to claim 1, further comprising: a stabilizing element configured to be connected to the gate and stabilize a charge (e.g. the MOSFETS 161 or 151 can function as diode in reverse mode, fig. 4, [0082], see also [0013] which describes the reverse diode abilities of the MOSFET, as 151/161 are part of the protection circuit they are involved in stabilizing the charges).
[claim 5] The protection circuit according to claim 4, wherein the stabilizing element is a reverse diode (e.g. the MOSFETS 161 or 151 can function as diode in reverse mode, fig. 4, [0082], see also [0013] which describes the reverse diode abilities of the MOSFET, as 151/161 are part of the protection circuit they are involved in stabilizing the charges).
[claim 6] The protection circuit according to claim 1, further comprising: a second protection transistor (161, fig. 4) in which a first diffusion layer (165, fig. 4) is connected to the terminal of the protected circuit (121/129, fig. 4) and a second diffusion layer (163, fig. 4), a gate (167, fig. 4), and a well (169, fig. 4) are connected to the ground level (fig. 4).
[claim 7] The protection circuit according to claim 6, wherein the second protection transistor is an NMOS transistor [0084] formed on the buried insulating film.
[claim 8] The protection circuit according to claim 6, wherein the well of the protection transistor and the well of the second protection transistor are connected to different potential control lines (well 189 of the first transistor is connected 123 while the well 169 of the second transistor is connected to 125, fig. 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kato (US 2005/0078420) in view of Hayashi (US 2008/0225450).
Kato discloses the device of claim 1 and that the protection transistor is a PMOS transistor [0085] but does not disclose that the transistor is formed on a buried insulating film.
Hayashi discloses a protection circuit wherein the transistors (47/57, fig. 2 are on a buried oxide layer (13, fig. 2, [0021]).
It would have been obvious to one of ordinary skill in the art before the time of filing to placed the transistors on a buried oxide layer in order to prevent interference/ cross-talk from the substrate.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMAR MOVVA whose telephone number is (571)272-9009. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMAR MOVVA/Primary Examiner, Art Unit 2898